DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 6 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation “the breakdown voltage” in line 4.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 9 recites “pouch type battery cells.”  The addition of the word “type” to an otherwise definite expression extends the scope of the expression so as to render it indefinite.   Ex parte Copenhaver, 109 USPQ 118 (Bd. App. 1955); MPEP 2173.05.  
Appropriate correction is required. 

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ha et al. (KR 10-2016-0006000) (machine translation provided with this Office Action)
Regarding claim 1, Ha teaches a battery module (abstract; page 4 (“P4”); Figs. 2-3) comprising:
a plurality of battery cells 10, each battery cell having an electrode lead 120, 130 (illustrated in Fig. 2) each battery cell having an electrode;
a bus bar 20 (“a lead junction part”) in which respective electrodes leads (120, 130) of a first battery cell and a second battery cell of the plurality of battery cells are joined to each other (Fig. 2; P5);
a Peltier device 30 (“thermoelectric device”) mounted onto the bus bar 20 (“lead junction part”); 
a control unit 40 (“constant voltage device”) configured to bypass a current of the battery module to the Peltier device 30 (“thermoelectric device”) when an overvoltage of the battery module occurs (P6), 
wherein the Peltier device 30 (“thermoelectric device”) is driven to electronically cool the bus bar 20 (“lead junction part”) of the battery module when the overvoltage of the battery module occurs given the position of heat sink 32 of the Peltier device 30 (“thermoelectric device”) (Fig. 2; P5, not limited to full disclosure).

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Ha et al. (KR 10-2016-0006000) as applied to at least claim 1 above, and further in view of Fabregas et al. (US 2017/0187371).
Regarding claim 2, Ha fails to disclose the control unit 40 (“constant voltage device”) is mounted onto the bus bar 20 (“lead junction part”) as claimed, wherein Ha does not disclose the exact location of the control unit 40 (“constant voltage device”) aside from noting it is part of the battery module (P6) and electrically connected to bus bar 20 (“lead junction part”), the cells 10, and the Peltier element 30 (“thermoelectric device”) (Fig. 1).  
The control unit 40 (“constant voltage device”) of Ha includes a sense resistor for sensing excess current (i.e., a current sensor) and/or a temperature sensor for sensing the temperature that is then used by the control unit 40 to determine if an overcurrent situation is occurring such that 
It is a known technique to mount a resistive current sensor 60 to an external busbar 58 (“lead junction part”) which allows for simple integration of the sensor with the bus bar in order to sense the current between terminals 18a and 18b as taught by Fabregas (P55).
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to apply the known technique of mounting at least the sense resistor (“current sensor”) of control unit 40 (“the constant voltage device”) onto the bus bar 20 (“lead junction part”) given the construct is known in the art as taught by Fabregas and provides the predictable result of simple integration of the sensor with the bus bar in order to sense the current between terminals 18a and 18b.
Regarding claim 3, Ha teaches wherein the control unit 40 (“constant voltage device”) is connected in parallel between a positive electrode lead of the first battery cell of the plurality of battery cells and a negative electrode lead of a second battery cell of the plurality of battery cells (Fig. 1 circuit diagram) given the cells 10 are electrically connected in series (P6).
Alternatively, there are only two options to connect the control unit 40 (“constant voltage device”) to the circuit within Fig. 1 (i.e., in parallel or in series), wherein the rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103."KSR, 550 U.S. at 421, 82 USPQ2d at 1397.  At the time of the invention, there is a recognized need to determine the appropriate electrical connection of the .  

8.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ha et al. (KR 10-2016-0006000) as applied to at least claim 1 above, and further in view of Kuboki et al. (US 2018/0047518) and Kossakovski et al. (US 2015/0372356).
	Regarding claim 7, Ha teaches wherein the lead junction part comprises bus bar 20, and fails to disclose it is a flat portion welded by overlapping a bent portion formed by bending the electrode lead of the first battery cell at 90° and a bent portion formed by bending the electrode lead of the second battery cell at 90° in an opposite direction as claimed.  
	In the same field of endeavor, Kuboki teaches analogous art of a battery module and the electrical connections between adjacent electrode terminals 26 (“electrode leads”) of adjacent cells, wherein the electrode terminals 26 (“electrode leads”) can either be electrically connected using “a conductive member (e.g., busbar) that is a member separate from the electrode terminals 26” (P43), or may take the form as claimed in which the lead junction part is a flat portion 27 welded by overlapping a bent portion formed by bending an electrode lead 26 of a first battery cell at 90° and a bent portion formed by bending an electrode lead of a second battery cell at 90° in an opposite direction as claimed (P41-42; Figs. 5, 6, and 9).  
	Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to provide “the lead junction part” of Ha (bus bar 20) as that of a flat portion 27 welded by overlapping a bent portion formed by bending the electrode lead 
	As to the claimed limitation of, “wherein the thermoelectric device is mounted onto the flat portion,”  in the same field of endeavor, Kossakovski teaches analogous art of thermoelectric-based thermal management of batteries, wherein thermoelectric (TE) device 146a is mounted on the analogous flat portion of the electrical connection 148 between cells 140a, 140b (Fig. 15).  Figure 15 of Kossakovski is reproduced below for convenience:

    PNG
    media_image1.png
    292
    497
    media_image1.png
    Greyscale

	Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to select as the mounting position of the Peltier element 30 of Ha, previously applied to the bus bar 20, to be applied to the flat portion 27 of lead junction part of modified Ha/Kuboki where the leads 120, 130 are folded over and welded given Kossakovski teaches such a configuration/construct is known (Fig. 15), thereby providing a .

9.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ha et al. (KR 10-2016-0006000) as applied to at least claim 1 above, and further in view of Takabayashi et al. (US 2019/0103640).
Regarding claim 8, Ha teaches by way of illustration that there are a plurality of cells 10 with bus bar 20 (“lead junction part”) electrically connecting a lead 120 of a first cell to a lead 130 of a second cell (Fig. 2) in serial connection (P4).   Ha does not explicitly show or teach a plurality of bus bars 20 (“a plurality of lead junction parts”), each joining two battery cells of the plurality cells to each other; however, it is considered intrinsic that a plurality of bus bars 20 [or some other lead joining entity (“plurality of lead junctions parts”)] exists in the module of Ha as otherwise it is not clear how the cells are electrically connected to one another to form a module with a serial electrical connection (see In re Robertson, 49 USPQ2d 1949 citation above).
Alternatively, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to duplicate bus bar 20 and provide it to each set of the remaining pairs of cells such that the cells may be electrically connected to one another to form a module in order to provide a functional battery with the cells connected to one another, wherein the mere duplication of parts, without a new and unexpected result, is not of patentable significance (MPEP 2144.04).  
Ha fails to disclose that the Peltier device 30 (“thermoelectric device”) is mounted onto each bus bar 20 (“lead junction part”) of the plurality of lead junction parts as claimed.  In the same field of endeavor, Takabayashi teaches analogous art of a battery module including a 
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the battery module of Ha such that the Peltier device 30 (“thermoelectric device”) is provided in the format of the plate-shaped member 20 and mounted on each bus bar 20 (“lead junction part”) of the plurality of lead junction parts given the construct is taught by Takabayashi (Figs. 1-6; abstract; entire disclosure) and provides the predictable result of allowing for a temperature variance among the cells to be suppressed or prevented (P7).

10.	Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ha et al. (KR 10-2016-0006000) as applied to at least claim 1 above, and further in view of Kossakovski et al. (US 2015/0372356).
Regarding claim 8, Ha teaches by way of illustration that there are a plurality of cells 10 with bus bar 20 (“lead junction part”) electrically connecting a lead 120 of a first cell to a lead In re Robertson, 49 USPQ2d 1949 citation above).
Alternatively, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to duplicate bus bar 20 and provide it to each set of the remaining pairs of cells such that the cells may be electrically connected to one another to form a module in order to provide a functional battery with the cells connected to one another, wherein the mere duplication of parts, without a new and unexpected result, is not of patentable significance (MPEP 2144.04).  
Ha fails to disclose that the Peltier device 30 (“thermoelectric device”) is mounted onto each bus bar 20 (“lead junction part”) of the plurality of lead junction parts as claimed.  In the same field of endeavor, Kossakovski teaches analogous art of thermoelectric-based thermal management of batteries, wherein a thermoelectric (TE) device can be used in the same position as that claimed and taught by Ha (see Fig. 15:  bus bar 148 connecting cells 140a and 140b has TE device 146a mounted thereon –P112-113), wherein the TE devices as described are Peltier devices (P78), and wherein Kossakovski further teaches that a single thermoelectric device can be in thermal communication with a single cable connecting adjacent cells, or a plurality of such cables, therefore spreading thermal management across several cells (P115, 140-141, not limited to entire disclosure).   Figure 15 of Kossakovski is reproduced below for convenience:

    PNG
    media_image1.png
    292
    497
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the Peltier device 30 (“thermoelectric device”) of Ha such that it is mounted on each bus bar 20 (“lead junction part”) of the plurality of bus bars 20 (“plurality of lead junction parts”) given Kossakovski teaches that such a technique is known in the art as detailed above and allows for the spreading thermal management across several cells (P115, 140-141, not limited to entire disclosure).   
Regarding claim 9, Ha is silent as to packaging type utilized for the batteries (i.e., “wherein the battery cells are pouch type battery cells” as claimed). 
In the same field of endeavor, Kossakovski teaches analogous art of thermoelectric-based thermal management of batteries, wherein a thermoelectric (TE) device can be used in the same position as that claimed and taught by Ha (see Fig. 15:  bus bar 148 connecting cells 140a and 140b has TE device 146a thereon –P112-113), wherein Kossakovski teaches that the individual cells can have different shapes and internal construction, such as cylindrical, prismatic, pouch or other cell packaging types (P111).  The selection of the specific type of cell shape, construction, and packaging to use within the module is thus considered a routine design parameter, readily selected by one of ordinary skill in the art.
.

11.	Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ha et al. (KR 10-2016-0006000) as applied to at least claim 1 above, and further in view of Yoon et al. (US 2011/0287285).
Regarding claim 10, Ha teaches a “battery pack” (interpreted as one in the same as the “battery module” shown in Fig. 2 given battery pack as defined by the claim only requires one battery module):  comprising at least one battery module according to claim 1, but fails to disclose a pack case configured to package the at least one battery module.   
In the same field of endeavor, Yoon teaches analogous art of a battery module including Peltier device 13 applied for cooling of the batteries, wherein Yoon teaches that there may be at least one battery module 11 (or more) that are surrounded by housing 5 (“a pack case”) configured to package the at least one battery module 11 (Figs. 1-5; entire disclosure).
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to provide the at least one module of Ha with the housing 5 (“pack case”) given the construct is known as taught by Yoon, the combination of elements providing the predictable result of providing protection to the at least module from the environment and/or protection to the user from the electrical components.
Regarding claim 11, Ha as modified by Yoon teaches a vehicle comprising at least one battery pack according to claim 10 (P3).  It is considered an obvious expedient to provided the battery pack of modified Ha within a vehicle in order to provide the predictable results of a manner to use the battery and a manner to power the vehicle.

Double Patenting
12.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

13.	Claims 1-6 and 10-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of copending Application No. 17/049,854 (= US 2021/0257693) in view of Ha et al. (KR 10-2016-0006000) (copy provided with this Office Action).  This is a provisional nonstatutory double patenting rejection.
Regarding claim 1, the instant claim only differs from the independent claim of '854 in reciting that the thermoelectric device is mounted onto the lead junction part and driven to electrically cool the lead junction part (versus located on a surface of first battery cell and cooling the battery cell assembly as claimed in '854).  
Ha teaches that it is known to provide a Peltier element 30 (“thermoelectric element”) mounted onto a bus bar 20 (“lead junction part”) that is driven to electrically cool the lead junction part in the construct as claimed, wherein Ha teaches all of the limitations presented in claim 1 (see rejection under 102 including citations).   

Regarding claims 2-6 and 10-11, all limitations of these claims are identical to claims 2-6 and 10-11 of '854, respectively.

14.	Claims 7 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of copending Application No. 17/049,854 in view of Ha et al. (KR 10-2016-0006000) as applied to at least claim 1, and further in view of Kuboki et al. (US 2018/0047518) and Kossakovski et al. (US 2015/0372356).  This is a provisional nonstatutory double patenting rejection.
	Regarding claim 7, the claim set of ‘854 in view of Ha does not teach the feature claimed of “wherein the lead junction part is a flat portion welded by overlapping a bent portion formed by bending the electrode lead of the first battery cell at 90° and a bent portion formed by bending the electrode lead of the second battery cell at 90° in an opposite direction.”    
	In the same field of endeavor, Kuboki teaches analogous art of a battery module and the electrical connections between adjacent electrode terminals 26 (“electrode leads”) of adjacent cells, wherein the electrode terminals 26 (“electrode leads”) can either be electrically connected using “a conductive member (e.g., busbar) that is a member separate from the electrode terminals 
	Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to provide the lead junction part of the claim set of '854
as that of a flat portion 27 welded by overlapping a bent portion formed by bending the electrode lead 120 of the first battery cell at 90° and a bent portion formed by bending the electrode lead 130 of the second battery cell at 90° in an opposite direction in place of bus bar 20 given Kuboki teaches this is known manner to connect adjacent leads given the use of a known technique to improve similar devices in the same way supports a conclusion of obviousness (MPEP § 2143, Exemplary Rationale C).     
	As to the claimed limitation of, “wherein the thermoelectric device is mounted onto the flat portion,”  in the same field of endeavor, Kossakovski teaches analogous art of thermoelectric-based thermal management of batteries, wherein thermoelectric (TE) device 146a is mounted on the analogous flat portion of the electrical connection 148 between cells 140a, 140b (Fig. 15).  Figure 15 of Kossakovski is reproduced below for convenience:

    PNG
    media_image1.png
    292
    497
    media_image1.png
    Greyscale



15.	Claims 8 and 9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of copending Application No. 17/049,854 in view of Ha et al. (KR 10-2016-0006000) as applied to at least claim 1, and further in view of Kossakovski et al. (US 2015/0372356).
	Regarding claim 8, claim 12 of '854 claims a plurality of lead junction parts.  The claim set of '854 fails to recite that the thermoelectric device is mounted on each lead junction part of the plurality of junction parts.  
In the same field of endeavor, Kossakovski teaches analogous art of thermoelectric-based thermal management of batteries, wherein a thermoelectric (TE) device can be used in the same position as that claimed (see Fig. 15:  bus bar 148 connecting cells 140a and 140b has TE device 146a mounted thereon –P112-113), wherein the TE devices as described are Peltier devices (P78), and wherein Kossakovski further teaches that a single thermoelectric device can be in thermal communication with a single cable connecting adjacent cells, or a plurality of such cables, therefore spreading thermal management across several cells (P115, 140-141, not limited to entire disclosure).   

Regarding claim 9, the claim set of '854 is silent as to the battery cells are pouch type battery cells as claimed. In the same field of endeavor, Kossakovski teaches analogous art of thermoelectric-based thermal management of batteries, wherein a thermoelectric (TE) device can be used in the same position as that claimed (see Fig. 15:  bus bar 148 connecting cells 140a and 140b has TE device 146a thereon –P112-113), wherein Kossakovski teaches that the individual cells can have different shapes and internal construction, such as cylindrical, prismatic, pouch or other cell packaging types (P111).  The selection of the specific type of cell shape, construction, and packaging to use within the module is thus considered a routine design parameter, readily selected by one of ordinary skill in the art.
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to select as the specific type of packaging and cell shape that of pouch cells for the claim set of '854 given Kossakovski teaches an analogous construct in which the individual cells can have different shapes and internal construction, such as cylindrical, prismatic, pouch or other cell packaging types (P111), wherein the selection of pouch shape is considered an obvious design selection in view of the required design parameters of the module (overall size, shape, weight, power requirements, etc.).

Conclusion
16.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Gless (US 2015/0229011) teaches a battery module including a thermoelectric element 16 (that may be a Peltier element- P50) that has a thermally controllable means 18 for influencing a current flow that is mechanical including at least one of NTC and/or bimetallic switch that bypasses the current to the thermoelectric element 16 in response to temperature in order to allow current flow through thermoelectric element 16 such that the battery is cooled (entire disclosure).  

    PNG
    media_image2.png
    369
    391
    media_image2.png
    Greyscale

Goff et al. (US 2011/0048485) teaches a Peltier element 3 in the location shown below:

    PNG
    media_image3.png
    674
    625
    media_image3.png
    Greyscale

Tsukamoto et al. (US 2005/0029990) teaches the following configuration with Peltier element 300 located as shown and operated as follows (P44-50): 


    PNG
    media_image4.png
    603
    680
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    940
    521
    media_image5.png
    Greyscale


Stanton et al. (US 2006/0110657); Ciaccio et al. (US 2017/0256833); and LiTingTun (US 2009/0179618) are also pertinent.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMANDA J BARROW/Primary Examiner, Art Unit 1729